Citation Nr: 9935235	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for elevated liver 
function tests.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to March 
1979, from August 1980 to July 1988, and from December 1991 
to August 1996.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1996 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a current disability manifested by his 
hypercholesterolemia.

2.  The veteran has not submitted competent medical evidence 
of a current disability manifested by his elevated liver 
function tests.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypercholesterolemia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for elevated liver function tests is not well grounded.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to service connection for hypercholesterolemia and elevated 
liver function tests.  In general, service connection may be 
granted for any disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1999).  However, a veteran must first submit to the 
VA sufficient evidence to justify a belief by a fair and 
impartial individual that his claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis must be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

To establish that his claim is well grounded, the veteran 
must produce competent medical evidence of a current 
disability; lay or medical evidence, whichever is 
appropriate, of a disease or injury which was incurred in 
service, and; medical evidence of a nexus between the disease 
or injury and the current disability.  See Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

The veteran's service medical records demonstrate that he had 
high cholesterol and elevated liver function tests at various 
times during his periods of active service.  Although a 
service medical record dated March 1994 reflects that the 
veteran's cholesterol was 173 mg/dl at that time, the report 
does not show that he had a disability manifested by the 
cholesterol level.  In April 1994, a military examiner 
indicated that the veteran had a "probable fatty liver," 
and he recommended a low cholesterol diet.  A Bayshore 
Clinical Laboratories examination report dated April 1996, 
during the veteran's period of active service, shows that his 
cholesterol as 298 mg/dl.  However, this report does not 
indicate that the veteran had a disability manifested by his 
cholesterol level.  No other in-service medical evidence 
reflects a disability manifested either by his 
hypercholesterolemia or his elevated liver function tests.

Moreover, no medical evidence demonstrates that the veteran 
currently suffers from a disability manifested by 
hypercholesterolemia or elevated liver function tests.  On 
physical examination in February 1995 at Froedtert Memorial 
Lutheran Hospital, Rajiv R. Varma, M.D., indicated that the 
veteran had no stigmata of chronic liver disease, and he 
ordered that a liver biopsy be performed.  The March 1995 
biopsy was routine and it showed no pathologic diagnosis, 
inflammation, or malignancy.

At an October 1996 VA Compensation and Pension examination, 
the veteran had high cholesterol.  The examiner also noted 
the veteran had elevated liver function tests within the past 
couple of years, and that they were thoroughly worked up and 
disclosed no hepatitis A, B, or C.

A private medical doctor in November 1997 thought that the 
veteran might have had hepatitis manifesting as a symptomatic 
elevation of liver enzymes along with some evidence of 
pancreatis.  However, the examination report does not reflect 
that he diagnosed hepatitis or pancreatis; rather, he 
indicated that further testing would be useful.

The veteran underwent another VA examination in February 1998 
in which the examiner indicated he could find no evidence of 
chronic liver disease, as substantiated by the normal liver 
biopsy in March 1995, a normal CT scan, and a normal 
ultrasound.  The doctor stated "it would be hard to imagine 
significant pathology resulting in an elevation of his 
transaminases given the entirely normal above mentioned 
tests; however, the possibility does exist that he could have 
a focal biliary and/or distal pancreatic duct abnormality 
leading to his chronically elevated liver function 
abnormality.  The more likely possibility is that his 
elevated cholesterol is causing a fatty liver type picture 
that was not found on percutaneous biopsy."  The examiner 
then stated that none of these conditions were related to 
service.

After reviewing this medical evidence, the Board concludes 
that the veteran has not presented any competent medical 
evidence that he currently suffers from a disability 
manifested by his hypercholesterolemia and elevated liver 
function.  Hypercholesterolemia and elevated liver function 
tests are clinical findings and, by themselves, do not 
constitute disabilities.  Although the veteran contends that 
hypercholesterolemia and elevated liver function tests are 
disabilities, or at least caused by disabilities, he is a 
layperson and not qualified to make medical determinations.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  After 
considering the lack of competent medical evidence of a 
current disability, the Board finds that the claims of 
entitlement to service connection for hypercholesterolemia 
and elevated liver function tests are not well grounded.  See 
38 U.S.C.A. § 5107(a).

The Board notes that in his January 1998 substantive appeal, 
the veteran stated that the VA has made no effort to 
ascertain the underlying disabilities causing his 
hypercholesterolemia and elevated liver function tests.  But 
because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim, the VA is under 
no duty to assist him in developing the facts pertinent to 
his claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Furthermore, the Board is unaware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.



ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for elevated liver function 
tests is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

